Case 1:19-cr-00112-RBJ Document 31 Filed 10/22/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil case No. 19-cr-00112-RBJ

UNITED STATES OF AMERICA,

                    Plaintiff,

v.

1. SHENQIANG HE

                    Defendant.


 DEFENDANT HE’S UNOPPOSED MOTION FOR CONTINUANCE OF CHANGE OF
        PLEA HEARING SET FOR OCTOBER 23, 2019 AT 1:30 P.M.


      COMES NOW Defendant, through his counsel of record, Adam M. Tucker, Esq

and hereby respectfully moves this Honorable Court for an order continuing the Change

of Plea Hearing currently set for October 23, 2019 at 1:30 p.m. As grounds therefore,

the Defendant respectfully represents:

      1.     The October 23, 2019 Change of Plea Setting is a first-time setting based

on the Defendant’s Notice of Disposition filed October 3, 2019 [Doc. No 27].

      2.     The Plea documents were presented by counsel to Defendant for his

review. Undersigned counsel has communicated with Defendant in English since the

inception of this case. In addition, counsel has previously reviewed the plea documents

with Defendant. However, upon close review today in anticipation of tomorrow’s

hearing, it appeared to counsel, and was confirmed by Defendant, that Defendant was

struggling to fully understand the documents during his review.
Case 1:19-cr-00112-RBJ Document 31 Filed 10/22/19 USDC Colorado Page 2 of 3




       3.     In order to allow Defendant to fully understand and consent to the plea

documents, Counsel needs additional time to address the documents with the client

through a certified Mandarin interpreter. Counsel estimated that this can be

accomplished within 2-3 weeks.

       3.     Counsel for the Government, Aaron Teitelbaum, has been consulted

regarding Defendant’s Motion and does not oppose the requested relief.

       WHEREFORE, Defendant respectfully requests that the Change of Plea hearing

set for October 23, 2019 at 1:30 p.m. be continued to a date and time convenient for

the Court and the parties, plus such further relief as this Court deems just and equitable.

       Dated this 22nd day of October, 2019.

                                          Respectfully Submitted,


                                          lsIAdam M. Tucker___________________
                                          ADAM M. TUCKER
                                          Attorney for Defendant Shenqiang He
                                          1775 Sherman Street #1650
                                          Denver CO 80203
                                          Telephone: 720-355-2522
                                          adam@tucker.law




                                            2
Case 1:19-cr-00112-RBJ Document 31 Filed 10/22/19 USDC Colorado Page 3 of 3




                            CERTIFICATE OF SERVICE

I hereby certify that on the 22nd day of October 2019 a true and correct copy of the
foregoing MOTION was electronically filed with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to all parties of record.



                                       lsIAdam M. Tucker___________________
                                       ADAM M. TUCKER
                                       Attorney for the Defendant Shenqiang He




                                          3
